reports of the united_states tax_court leah m carlebach and uriel fried petitioners v commissioner of internal revenue respondent docket no filed date ps calendar_year taxpayers and their children resided in israel during the years in issue r determined that ps’ chil- dren may not be claimed as dependents until they meet the citizenship test specified in sec_152 as elaborated in sec_1_152-2 income_tax regs ps argue that the regula- tion requiring that children be citizens at some time during the calendar_year for which the child is claimed as a dependent is invalid and that the children qualify as depend- ents for both dependency_exemption deductions and accom- panying credits because at the time the returns were filed they were citizens alternatively ps argue that the children possessed derivative citizenship during the calendar years in issue and thus qualified r disagrees r disallowed a child_care_credit claimed by p-w for one year because she did not meet the requirement of filing a joint_return r imposed on ps accuracy-related_penalties and additions to tax for late filing held sec_1_152-2 income_tax regs is valid ps could not claim a child as a dependent for calendar years before that child obtained his or her certificate of citizenship held further p-w is not eligible for a child_care_credit for because she did not file a joint_return held further penalties and additions to tax are sus- tained verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v carle jul jamie united_states tax_court reports elissa f borges saul b abrams and stuart m schabes for petitioners stephen c huggs and jeffrey e gold for respondent halpern judge this case involves two notices of defi- ciency together notices by the first notice respondent determined deficiencies additions to tax and penalties with respect to petitioners’ joint federal_income_tax as follows year deficiency addition_to_tax sec_6651 penalty sec_6662 dollar_figure big_number big_number dollar_figure dollar_figure big_number big_number by the second notice respondent determined deficiencies additions to tax and penalties with respect to petitioner carlebach’s individual federal_income_tax as follows year deficiency addition_to_tax sec_6651 penalty sec_6662 dollar_figure big_number dollar_figure -0- dollar_figure big_number the issues for decision with respect to petitioners for through are whether on account of their children they are entitled to dependency_exemption deductions child care credits a child_tax_credit for and additional child tax_credits also whether they are liable for additions to tax for late filing and accuracy-related_penalties after concessions the issues remaining for decision with respect to petitioner carlebach for and are whether for on account of two of her children she is entitled to dependency_exemption deductions and an addi- tional child_tax_credit also for whether she is liable for an addition_to_tax for late filing and an accuracy-related_penalty and for whether she is entitled to a child_care_credit simplifying somewhat the denominator common to the deduction and credit issues is whether a child to qualify as a dependent for a parent’s taxable calendar_year must be a u s citizen or a resident at some time during that year the answer is yes verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v carle jul jamie carlebach v commissioner unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar petitioners bear the burden_of_proof see rule a findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incor- porated herein by this reference petitioners resided in israel at the time they filed the petition petitioners’ family petitioners have been married since petitioner carlebach was born in in the united_states and is a u s citizen she has resided in the united_states for less than two years since age and has resided in the united_states for less than five years in total her parents were also born in the united_states and are u s citizens her mother has resided in the united_states for more than five years in total and since reaching the age of has resided in the united_states for more than two years in total petitioner fried was born in israel in and is not a citizen_of_the_united_states nor has he ever resided in the united_states petitioners have six children-by initials c b f_r f s f e a f y f and n f collectively children -all of whom were born in israel during the years in issue peti- tioners and the children resided in israel the children have never resided in the united_states the oldest of the chil- dren c b f was born in in date the director of the united_states citizen and immigration services department of homeland security director granted certifi- cates of citizenship to four of the children r f e a f y f and n f who were then in the united_states and who sec_21 sec_24 sec_151 and sec_152 sections important to this case were different as applicable to and as applicable to through the differences are not important to resolution of the issues here presented and we shall refer only to the provisions of those sections applica- ble to the latter years the burden_of_proof plays little role in our analysis nevertheless petitioners have not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situa- tions we conclude that sec_7491 does not apply because petitioners have not produced any evidence that they have satisfied the preconditions for its application see sec_7491 verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v carle jul jamie united_states tax_court reports applied for and were issued social_security cards in date the director granted certificates of citizenship to the remaining two children c b f and s f who were then in the united_states and who applied for and were issued social_security cards petitioners’ joint federal_income_tax returns in date petitioners filed three form sec_1040a u s individual_income_tax_return one each for and showing on each their filing_status to be married_filing_jointly on each they claimed dependency_exemption deductions-three for for r f e a f and y f and four for and adding n f -a child_care_credit and an additional_child_tax_credit they also claimed a child_tax_credit for on each return they reported an overpay- ment of tax and claimed a refund petitioner carlebach’s federal_income_tax returns in date petitioner carlebach filed a form 1040a for showing her filing_status to be single on that return she claimed six dependency_exemption deductions and an additional_child_tax_credit of dollar_figure she also reported an overpayment_of_tax and claimed a refund in date petitioner carlebach filed a form 1040a for showing her filing_status to be married filing sepa- rately on that return she claimed six dependency exemp- tion deductions a child_care_credit an additional_child_tax_credit and a recovery rebate credit she also reported an overpayment_of_tax and claimed a refund refunds in date the internal_revenue_service irs made refunds to petitioners for and in date the irs made a refund to petitioner carlebach for because of this litigation the irs has made no refund to her for the stipulation of facts erroneously states that the child_tax_credit was claimed for it is contradicted by the and form sec_1040a verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v carle jul jamie carlebach v commissioner notices in each notice respondent disallowed the claimed depend- ency exemption deductions and credits described above on the basis that none of the children met the definition of qualifying_child under sec_152 respondent also deter- mined sec_6651 additions to tax and sec_6662 penalties with respect to petitioners for and with respect to petitioner carlebach for and since con- ceding the addition_to_tax and penalty for opinion i dependency_exemption deductions a applicable law sec_151 and c allows a taxpayer an exemption deduction for each dependent as defined in sec_152 the term ‘dependent’ does not include an individual who is not a citizen or national of the united_states unless such individual is a resident_of_the_united_states or a country contiguous to the united_states sec_152 citizen- ship test in pertinent part sec_1_152-2 income_tax regs provides to qualify as a dependent an individual must be a citizen or resident_of_the_united_states at some time during the calendar_year in which the taxable_year of the taxpayer begins the parties dispute only when the citizenship test must be satisfied in order that petitioners may claim the children as dependents b respondent’s position respondent argues that petitioners are not entitled to the dependency_exemption deductions claimed for because some or all of the children were not u s citizens in the tax calendar years for which they were claimed as dependents more specifically he asserts that none of the children met the citizenship test for or and only four of the six met the citizenship test for because the children did not become citizens until they received their certificates of citizenship he contends that without the chil- dren’s having satisfied the citizenship test petitioners are not entitled to the dependency_exemption deductions nor are verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v carle jul jamie united_states tax_court reports they allowed the child-related credits which require that the children satisfy the same statutory test c petitioners’ position petitioners argue that they are entitled to the dependency_exemption deductions for because the children were citizens at the time petitioners filed tax returns for those years they claim that sec_1_152-2 income_tax regs which requires that an individual be a citizen at some time during the calendar_year in which begins the taxable_year of the taxpayer claiming the individual as a dependent is invalid employing the analysis set out in 467_us_837 chevron petitioners claim that sec_152 is unambiguous and that congress specifically addressed the temporal requirement of citizenship by declining to require that an individual be a citizen at some time during the cal- endar year in which the taxable_year of the taxpayer begins in order to be a dependent alternatively petitioners argue that the children satisfied the citizenship test for because each child had derivative citizenship ‘at some time’ during the tax years in which he or she was claimed as a dependent thus peti- tioners assert that the children satisfied the citizenship test for each of the tax years in question except for the formality of traveling to the united_states to receive their certificates of citizenship we address their last argument first d discussion derivative citizenship claim there are two sources of citizenship and two only birth and naturalization 169_us_649 under the fourteenth amendment to the constitution e very person born in the united_states and subject_to the jurisdiction thereof becomes at once a cit- izen of the united_states and needs no naturalization id individuals born outside the united_states may only become unless otherwise noted we use the term petitioners collectively to refer to both petitioners to the notice issued to both of them for and to petitioner carlebach the sole petitioner to the notice issued to her alone for and the immigration and nationality act elaborates the rules for at-birth citizenship u s c secs and naturalization id secs verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v carle jul jamie carlebach v commissioner a citizen by being naturalized either by treaty or by authority of congress id pincite congress’ authority to establish a uniform rule_of naturalization is found under article i section clause of the constitution u s citizenship obtained by virtue of the status of one’s parent or grandparent as a u s citizen is sometimes referred to as derivative citizenship see eg 679_f3d_425 6th cir the child citizenship act allows a child to achieve derivative citizenship where only one parent is a u s citizen internal quotation marks omitted a child of a u s citizen born outside the united_states and residing permanently in the united_states becomes a citizen automatically when certain additional conditions are fulfilled u s c sec children who regu- larly reside outside the united_states may qualify for natu- ralization under u s c sec in pertinent part u s c sec provides sec children born and residing outside the united_states conditions for acquiring certificate of citizenship a application by citizen parents requirements a parent who is a citizen_of_the_united_states or if the citizen parent has died during the preceding years a citizen grandparent or citizen legal guardian may apply for naturalization on behalf of a child born out- side of the united_states who has not acquired citizenship automatically under section of this title the attorney_general shall issue a certifi- cate of citizenship to such applicant upon proof to the satisfaction of the attorney_general that the following conditions have been fulfilled at least one parent or at the time of his or her death was is a citizen_of_the_united_states whether by birth or naturalization the united_states citizen parent- a has or at the time of his or her death had been physically present in the united_states or its outlying possessions for a period or periods totaling not less than five years at least two of which were after attaining the age of fourteen years or b has or at the time of his or her death had a citizen parent who has been physically present in the united_states or its outlying posses- the child citizenship act of cca pub_l_no sec_101 and sec_102 sec_114 stat pincite amended secs and of the immigration and nationalization act u s c secs and governing the acquisition of citizenship by certain children born outside the united_states see h_r rept no pincite u s c c a n since the children although born outside the united_states have not resided permanently in the united_states we are concerned only with the provisions of u s c sec and not with the provisions of u s c sec verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v carle jul jamie united_states tax_court reports sions for a period or periods totaling not less than five years at least two of which were after attaining the age of fourteen years the child is under the age of eighteen years the child is residing outside of the united_states in the legal and physical custody of the applicant or if the citizen parent is deceased an individual who does not object to the application the child is temporarily present in the united_states pursuant to a lawful admission and is maintaining such lawful status b attainment of citizenship status receipt of certificate upon approval of the application which may be filed from abroad and except as provided in the last sentence of section a of this title upon taking and subscribing before an officer of the service within the united_states to the oath of allegiance required by this chapter of an applicant for naturalization the child shall become a citizen_of_the_united_states and shall be furnished by the attorney_general with a certificate of citi- zenship 1so in the original as is apparent from the statute citizenship acquired pursuant to u s c sec is not acquired automatically but pursuant to application see h_r rept no pincite u s c c a n the bill which became the cca further provides that foreign-born children of u s parents who are temporarily present in the united_states but intend to reside abroad will continue to be eligible to apply for citizenship as they do under current law an application_for citizenship made under u s c sec must be approved by the attorney_general and the applicant must appear in the united_states and unless the require- ment is waived eg because of the age of the child take an oath of allegiance before the certificate of citizenship may be conferred u s c secs b despite petitioner carlebach’s having pursuant to u s c sec a made application on behalf of her children for naturalization and the children’s having fulfilled all of the conditions set forth in u s c sec a through the children could not receive their certificates of citizenship until they personally appeared before the attorney_general or his duly appointed representative in the united_states in and other courts have recognized that the conferral of a certificate of citizenship than discretionary 277_fsupp2d_538 e d pa however no matter how insignificant the appearance and subsequent oath may seem those elements are man- ministerial rather is verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v carle jul jamie carlebach v commissioner dated by congress which except in cases governed by treaty has the sole authority to govern the process by which those born abroad may become naturalized citizens see wong kim ark u s pincite finally as illustrated by the chil- dren’s certificates which are in evidence the actual certifi- cate itself recognizes that citizenship is conferred only at the time the certificate is bestowed thus while the children may have derived their citizenship from the status of their mother and grandparents as citizens they did not become citizens until they were in the united_states in and and fulfilled all of the conditions of u s c sec chevron analysis petitioners principally argue that sec_1_152-2 income_tax regs is invalid they contend that sec_152 simply provides that a dependent does not include an individual who is not a citizen or national of the united_states and that it includes no requirement that a child be a citizen at some time during the calendar_year in which begins the taxable_year of the taxpayer claiming the individual as a dependent they argue therefore that because the children were citizens at the time petitioners filed their returns they are entitled to the claimed depend- ency exemption deductions and that any additional require- ment imposed by the regulations is invalid last year the u s supreme court confirmed that courts apply chevron_deference to treasury regulations see mayo found for med educ and research v united_states u s ll ll 131_sct_704 determining whether a treasury regulation merits chevron_deference often involves a two-step process we first determine whether congress has directly spoken to the precise question at issue chevron u s pincite if the answer is yes we must give effect to congressional intent id pincite we make the determination as to whether congress has directly spoken employing traditional tools of statutory construction united_states v home concrete supply llc 566_us_8 while petitioners appear to restrict themselves to arguing that the children can be claimed as dependents if they are citizens at the time petitioners filed their returns their logic based on the absence of a time constraint on citizenship in sec_152 is not so restricted and it would seem to allow the retroactive qualification of a dependent as a citizen at any time within the period of limitations to file an amended_return verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v carle jul jamie united_states tax_court reports ll ll 132_sct_1836 citing chevron u s pincite n if employing those tools we determine that congress has not directly spoken to the precise question at issue we proceed to the second chevron step to determine whether the agency’s chosen interpretation is a reasonable interpretation of the enacted statutory text chevron u s pincite if it is a reasonable interpretation the regulation will stand it will be ruled invalid only if it is found to be ‘arbitrary or capricious in substance or mani- festly contrary to the statute ’ mayo found u s at ll s ct pincite quoting 541_us_232 petitioners claim that sec_152 unambiguously does not require that an individual be a citizen at some time during the calendar_year in which begins the taxable_year of the taxpayer claiming the individual as a dependent they cite as dispositive the omission from sec_152 of that requirement by pointing out that congress expressly required that many other elements of sec_152 be fulfilled within the taxable_year eg the principal_place_of_abode age and support tests but did not similarly extend that requirement to the citizenship test in support of their contention petitioners cite 464_us_16 in which the u s supreme court stated w here congress includes particular language in one section of a statute but omits it in another section of the same act it is generally presumed that congress acts intentionally and purposely in the disparate inclusion or exclusion there- fore they claim that sec_1_152-2 income_tax regs which imposes that similar temporal requirement on sec_152 is an invalid agency interpretation of the statute arguably sec_152 is as petitioners claim unambiguous in our view however the statute can only be read as being consistent with not contrary to sec_1 a income_tax regs petitioners’ argument is based on context the omission of a temporal requirement with respect to citizenship is significant because congress included the requirement in other elements of sec_152 indeed con- text is critical in determining statutory meaning the u s supreme court has cautioned against confining the examina- tion to the particular language in isolation fda v brown verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v carle jul jamie carlebach v commissioner williamson tobacco corp 529_us_120 it explained the meaning-or ambiguity-of certain words or phrases may only become evident when placed in context id it added ‘it is a fundamental canon of statutory construction that the words of a statute must be read in their context and with a view to their place in the overall statutory scheme ’ id pincite quoting 489_us_803 applying a contextual analysis we think it plain that congress did not intend sec_152 to be read in a manner inconsistent with sec_1_152-2 income_tax regs we must interpret sec_152 in the context of subtitle a of the internal_revenue_code which deals with income taxes and in which the concept of an annual accounting system is deeply embedded see sec_441 sec_451 sec_461 the u s supreme court has emphasized the role of an annual accounting system in federal_income_tax congress has enacted an annual accounting system under which income is counted up at the end of each year it would be disruptive of an orderly collection of the revenue to rule that the accounting must be done over again to reflect events occurring after the year for which the accounting is made and would violate the spirit of the annual accounting system this basic principle cannot be changed simply because it is of advantage to a taxpayer or to the government in a particular case that a different rule be followed 345_us_278 in the narrower context of sec_152 and its immediate environs part v subchapter_b chapter subtitle a of the internal_revenue_code the allowance as deductions of addi- tional exemptions for dependents including qualified chil- dren is cast in terms of an additional exemption for each individual who is a dependent of the taxpayer for the taxable_year sec_151 emphasis added likewise the qualification taxable_year appears over times in sec_152 and it is anomalous to think that the determina- tion of whether a qualifying_child or relative is on account of the citizenship test a dependent of a taxpayer for a tax- able year of that individual could be unknown for at least see also sec_11 imposing a tax for each taxable_year on the taxable_income of every cor- poration sec_162 allowing as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v carle jul jamie united_states tax_court reports in theory an indefinite period generally a federal_income_tax return reflects the events that affect income during the taxable_year for which it is filed four of petitioners’ chil- dren were naturalized and became u s citizens in and yet petitioners claimed them as dependents on their through income_tax returns despite the fact that those children had not yet become citizens the other two children became citizens in and yet were claimed as dependents in allowing petitioners dependency_exemption deduc- tions with accompanying credits for children failing to meet the citizenship test-as construed in sec_1_152-2 income_tax regs -would be violative of congress’ expressed preference in the income_tax provisions of the internal rev- enue code for a system of annual accounting even if we concede that sec_152 is ambiguous regarding the time at which the alleged dependent must achieve citizenship we reach the same result under chevron step in the light of the federal_income_tax law’s embodi- ment of a system of annual accounting it is beyond dispute that sec_1_152-2 income_tax regs is reasonable and based on a permissible construction of the statute chevron u s pincite and while ‘neither antiquity nor contemporaneity with a statute is a condition of a regula- tion’s validity’ mayo found u s at ll s ct pincite quoting 517_us_735 to be sure agency interpretations that are of long standing come before us with a certain credential of reasonableness since it is rare that error would long persist smiley u s pincite sec_1_152-2 income_tax regs gains legitimacy from the fact that the temporal requirement contained therein is longstanding having been in the regulations since see sec_29 b regs in following notice and comment procedures the secretary amended sec_29 regs to restate much of the language from the regula- tions including the temporal requirement contained therein see supra note see also 282_us_359 confirming that the income_tax acts enacted by congress imposed annual rather than transactional_accounting for income when the strict application of the annual accounting system results in what may be perceived as an inequitable result congress can act to remedy any inequity as evidenced by the net_operating_loss_carryback and carryover rules found in sec_172 and the capital_loss_carryback and carryover rules found in sec_1212 verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v carle jul jamie carlebach v commissioner income_tax taxable years beginning after date fed reg proposed date t d 1949_1_cb_9 we hold that sec_1_152-2 income_tax regs is valid conclusion we find that for failure to satisfy the citizenship test none of the children qualified as petitioners’ dependents for and two of the six children did not qualify as petitioner carlebach’s dependents for the remaining four chil- dren qualified as petitioner carlebach’s dependents for therefore petitioners are entitled to no dependency exemp- tion deductions for and petitioner carlebach is enti- tled to four dependency_exemption deductions for ii child_care_credit child_tax_credit and additional_child_tax_credit in order for a taxpayer to claim a sec_21 credit for expenses for household and dependent care services nec- essary for gainful employment child_care_credit a taxpayer must incur employment-related_expenses on behalf of as pertinent to this case a dependent of the taxpayer as defined in sec_152 sec_21 additionally married taxpayers must file a joint_return sec_21 in order to claim the child_tax_credit and additional child tax_credits sec_24 in relevant part requires that a child be a qualifying_child applying a modified version of the citizenship test see sec_24 c because we have determined that the children only met the citizenship test for the year in which they received their certificates of citizenship for r f e a f y f and n f and for c b f and s f we sustain respondent’s disallowance of those credits relating to r f e a f y f and n f for and and the disallowance of those credits relating to c b f and s f for we today decide another citizenship test case consistently stern v commissioner tcmemo_2012_204 petitioners apparently concede that in determining whether the children were qualifying children and thus dependents under sec_152 we take into account the citizenship test in sec_152 verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v carle jul jamie united_states tax_court reports for respondent concedes that each child satisfied the citizenship test but argues that petitioner carlebach is not entitled to the child_care_credit because although married at the time she did not file a joint_return see sec_21 peti- tioner carlebach claims that she is so entitled she argues that in contravention of sec_7522 which requires that a notice_of_deficiency describe the basis for and identify the amounts if any of the tax due interest and other items included in the notice respondent changed the basis for the disallowance of the child_care_credit from a sec_152 violation in the second notice to a sec_21 violation in his posttrial brief she further argues that respondent’s reli- ance on sec_21 as an alternative basis for the disallow- ance is forbidden as late-in-the-day maneuvering while the first sentence of sec_7522 does indeed require that a notice_of_deficiency give notice as described by petitioner carlebach the second sentence of that section adds an inadequate description under the preceding sen- tence shall not invalidate such notice moreover we have held that sec_7522 does not require the commissioner to identify the specific statutory provision supporting each adjustment in the notice_of_deficiency nor is he required to lay out the factual basis for his determination in that notice e g 136_tc_38 aff ’d 483_fedappx_847 4th cir in pertinent part rule a provides that in respect to any new_matter pleaded in the answer the burden_of_proof shall be on respondent even if we were to consider respond- ent’s argument a new_matter which we do not the burden_of_proof would not be determinative since petitioner carlebach’s form 1040a showing her filing_status as married_filing_separately is stipulated at worst respondent has a new_theory and a ‘new theory’ is just a new argument about the existing evidence and is thus allowed 124_tc_16 although respondent’s new_theory was first advanced on brief petitioner carlebach has had and indeed took advan- tage of the opportunity to address it in her answering brief we see no disadvantage to petitioners requiring any remedy because petitioner carlebach did not file a joint_return with her husband for she is not entitled to a child care verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v carle jul jamie carlebach v commissioner credit for that year see sec_21 accordingly we sustain respondent’s disallowance of that credit for iii additions to tax and penalties a accuracy-related penaltie sec_1 applicable law sec_6662 and b provides for the imposition of an accuracy-related_penalty equal to of any portion of an underpayment attributable to among other things neg- ligence or disregard of rules or regulations without distinc- tion negligence or any substantial_understatement_of_income_tax in general an understatement is the excess of the amount of the tax required to be shown on the return for the taxable_year over the amount of the tax imposed that is shown on the return reduced by any rebate sec_6662 for an individual such an understatement is substantial when it exceeds the greater of of the tax required to be shown or dollar_figure sec_6662 the term ‘neg- ligence’ includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term ‘disregard’ includes any careless reck- less or intentional disregard sec_6662 negligence has been generally defined as lack of due care or failure to do what a reasonably prudent person would do under like cir- cumstances see eg 98_tc_695 sec_6664 provides that the accuracy-related pen- alty shall not be imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause for that portion and the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all perti- nent facts and circumstances circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v carle jul jamie united_states tax_court reports respondent determined that petitioners are liable for accuracy-related_penalties on the basis of negligence for and on the basis of negligence and substantial understate- ment for and he also determined that petitioner carlebach is liable for accuracy-related_penalties on the basis of negligence for and but subsequently conceded the penalty for only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to the penalty on more than one of the grounds set out in sec_6662 sec_1_6662-2 income_tax regs under sec_7491 the commissioner bears the burden of production with regard to penalties additions to tax or additional_amounts and must come forward with sufficient evidence indicating that it is proper to impose the penalty or addition 136_tc_294 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties or addi- tions are inappropriate because of reasonable_cause id analysis a evidence of negligence respondent has met his burden with respect to the ground of negligence for by establishing that petitioners in claiming exemption deductions and credits for children who did not meet the citizenship test were negligent and dis- regarded the applicable regulation accordingly petitioners are liable for the sec_6662 penalty on the ground of negligence for tax years unless they meet the sec_6664 exception for reasonable_cause and good_faith because of sec_1_6662-2 income_tax regs we need not address the applicability of the penalty based upon the ground of substantial_understatement_of_income_tax for and b reasonable_cause and good_faith defense petitioners failed to prove that they acted with reasonable_cause and good_faith in claiming the deductions and credits at issue herein they claim that they were acting in good verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v carle jul jamie carlebach v commissioner faith they had no familiarity with united_states income_tax and acted in accordance with what they believed the law to be however petitioners claimed deductions in violation of a valid regulation petitioners have offered no evidence to demonstrate reasonable_cause for their position their argument regarding the invalidity of the regulation did not surface until litigation commenced and they presented no evidence of reliance on a tax professional for the decision to claim those dependency_exemption deductions and accom- panying credits a taxpayer’s ignorance of the law is no excuse for failure to comply with it e g mcgehee family clinic p a v commissioner tcmemo_2010_202 see also 402_us_558 the principle that ignorance of the law is no defense applies whether the law be a statute or a duly promulgated and published regulation 32_us_404 ignorance of the law is no excuse in either civil or criminal cases conclusion we find no credible_evidence that petitioners acted in good_faith in claiming dependency_exemption deductions and accompanying credits for children who had yet to meet the citizenship test we therefore find petitioners liable for accuracy-related_penalties for and find petitioner carlebach liable for an accuracy-related_penalty for subject_to adjustments to reflect certain concessions respondent’s determinations of penalties under sec_6662 are sustained b additions to tax applicable law sec_6651 provides that in the case of a failure_to_file an income_tax return by the due_date there shall be imposed an addition_to_tax for such failure of of the amount of tax required to be shown on the return reduced by timely payments and credits under sec_6651 for each month or portion thereof during which the failure con- tinues not exceeding in the aggregate unless such failure is due to reasonable_cause and not due to willful neglect verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v carle jul jamie united_states tax_court reports in the notices respondent determined a sec_6651 addition_to_tax for the parties have stipulated that petitioners’ and form sec_1040a were all filed in date they have also stipulated that petitioner carlebach’s form 1040a was filed in date analysis petitioners were calendar_year taxpayers during the years in issue accordingly unless extensions of time to file had been granted petitioners’ returns were due on april of the following year see sec_6072 sec_6081 there is no evidence of any such extensions petitioners’ returns were therefore late petitioners claim that their returns were not filed late because they were filed within the allowed time period for claiming a refund we acknowledge that there is no penalty for late filing when a refund is due however as discussed supra petitioners’ children did not satisfy the citizenship test for and thus were not eligible to be claimed as dependents additionally two of the children did not satisfy the citizenship test in as a result petitioners had no valid claim_for_refund for those years their mistaken claims for refund do not establish reasonable_cause and the absence of willful neglect see 135_tc_26 petitioners’ explanation that if deficiency had not been sustained they would have been entitled to a refund establishes neither reasonable_cause nor the absence of willful neglect conclusion petitioners failed to timely file their form sec_1040a and they have not shown that those failures were due to reasonable_cause and lack of willful neglect respondent’s determinations of additions to tax under sec_6651 are sustained verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v carle jul jamie carlebach v commissioner iv conclusion decision will be entered under rule f verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v carle jul jamie
